 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Raquel_Lazo@fd.org
 6
 7   Attorney for Brandon Patrick Hanson

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-025-RFB-CWH

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                    (First Request)
14   BRANDON PATRICK HANSON,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Allison Reese, Assistant United States Attorney, counsel for the United
19   States of America, and Rene L. Valladares, Federal Public Defender, and Raquel Lazo,
20   Assistant Federal Public Defender, counsel for Brandon Patrick Hanson, that the Sentencing
21   Hearing currently scheduled on November 27, 2018 at 2:30 pm, be vacated and continued to a
22   date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel requires additional time to review the presentence investigation
25   report with Mr. Hanson. Additionally, defense counsel needs time to gather mitigation
26   documents.
 1        2.     The defendant is in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the first request for a continuance of the sentencing hearing.
 4        DATED this 14th day of November, 2018.
 5
 6   RENE L. VALLADARES                             DAYLE ELIESON
     Federal Public Defender                        United States Attorney
 7
 8      /s/ Raquel Lazo                                /s/ Allison Reese
     By_____________________________                By_____________________________
 9   RAQUEL LAZO                                    ALLISON REESE
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-025-RFB-CWH
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     BRANDON PATRICK HANSON,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                        1/03/19
     Tuesday, November 27, 2018 at 2:30 pm., be vacated and continued to ________________ at

12                3 00 __.m.;
     the hour of ___:___ p    or to a time and date convenient to the court.

13          DATED this16th
                       ___ day of November, 2018.

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
